Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Group A
Species 1, the embodiment of figures 1-8;
Species 2, the embodiment of figures 15-16;
Species 3, the embodiment of figures 17-19;
Species 4, the embodiment of figures 20-22;
Species 5, the embodiment of figures 23-25;
Species 6, the embodiment of figures 26-27;
Species 7, the embodiment of figures 28-30;
Species 8, the embodiment of figures 31-33;
Species 9, the embodiment of figures 34-36;
Species 10, the embodiment of figures 37-41;
Species 11, the embodiment of figures 42-43;
Species 12, the embodiment of figures 44-45;
Species 13, the embodiment of figures 98-100;
Species 14, the embodiment of figures 46-50;
Species 15, the embodiment of figures 51;

Species 17, the embodiment of figures 53;
Species 18, the embodiment of figures 55-57;
Species 19, the embodiment of figures 58-59;
Species 20, the embodiment of figures 60-61;
Species 21, the embodiment of figures 62-63;
Species 22, the embodiment of figures 77-89;
Species 23, the embodiment of figures 90;
Species 24, the embodiment of figures 92-97.

An additional election between embodiments of the devices and objects attached to the beam assemblies must be made.  The species for Group B are as follows:
Species a, the embodiment of figures 64 drawn to a light fixture 4010;
Species b, the embodiment of figures 65 drawn to an audio speaker 4020;
Species c, the embodiment of figures 66 drawn to a sign 4030;
Species d, the embodiment of figures 67 drawn to a planter 4040;
Species e, the embodiment of figures 68 drawn to a sprinkler 4050;
Species f, the embodiment of figures 69 drawn to the device 4060;
Species g, the embodiment of figures 70 drawn to the device 4070;
Species h, the embodiment of figures 71 drawn to the device 4080;
Species i, the embodiment of figures 72 drawn to the device 4090;
Species j, the embodiment of figures 73 drawn to the device 4100;
Species k, the embodiment of figures 74 drawn to the device 4110;

Species m, the embodiment of figures 76 drawn to the device 4130.
Applicant must elect one embodiment from each of Group A and B. 
The species are independent or distinct because they each have a separate and distinct structure as noted throughout the disclosure and figures. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
(a) the inventions have acquired a separate status in the art in view of their different classification; 
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; 
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention; 
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L LAUX whose telephone number is (571)272-8228. The examiner can normally be reached M, TH, F 8am-1pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

JESSICA L. LAUX
Examiner
Art Unit 3635



/JESSICA L LAUX/           Primary Examiner, Art Unit 3635